Citation Nr: 1442569	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  13-30 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to January 1954.  The Veteran's DD Form 214 documents that he was awarded a Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In August 2014, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board has reviewed both the physical and electronically stored parts of the Veteran's claims file to ensure a full review of all evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran, who has provided new and material evidence to reopen the claim, has a current back disability, diagnosed a degenerative disc disease of the lumbar spine, that had onset during his active service.  





CONCLUSION OF LAW

The criteria for service connection for a low back disability, which has been reopened, diagnosed as degenerative disc disease of the lumbar spine, have all been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board grants in full the benefit sought.  Therefore, even if VA did not meet its statutory or regulatory duties to assist the Veteran in obtaining evidence to substantiate his claim, such error did not result in prejudice to the Veteran.  No further discussion of those duties is required at this time.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Prior to receipt of his current claim, the RO had previously denied the Veteran's claim of entitlement to service connection for a low back disability.  Initially, the Board must determine whether that claim may be reopened. 

Following notification of a decision by the RO, the claimant can initiate an appeal to the Board by filing a notice of disagreement with the RO. 38 U.S.C.A. § 7105(a) (West 2002).  Except in the case of simultaneously contested claims, which this is not, the notice of disagreement shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b)(1) (West 2002).  If a timely notice of disagreement is not filed, the RO's decision becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

The statutory exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108 (West 2002), which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

"New and material evidence" is evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The RO denied service connection for a low back disability in December 2002.  The basis for the first denial was that the nexus element had not been met.  In a November 2010 decision, the RO disallowed the claim, determining that new and material evidence had not been submitted to reopen the claim.  Notice of that determination along with notice of the Veteran's procedural and appellant rights was mailed to him, with a copy to his representative, on November 4, 2010.  VA next received evidence or argument relating to that claim on November 21, 2011.  

Because no notice of disagreement and no new and material evidence was received within one year of the mailing of the November 2010 determination, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b) (2013).  

Submitted by the Veteran in January 2012 are statements from the Veteran's spouse and from another layperson, T.H.  His spouse reported that she married the Veteran in 1953 and had witnessed his pain for 60 years.  T.H. reported that he has known the Veteran for 59 years and the Veteran has had back pain.  This evidence relates to the nexus element and has not previously been submitted to VA.  It is not cumulative or redundant of evidence of record at that time of the November 2010 determination and it raises a reasonable possibility of substantiating the claim.  It is new and material evidence and the claim must therefore be reopened.  

A September 2002 Personnel Information Exchange System (PIES) response documents that the Veteran's service records are fire related and not available.  Only a copy of his DD Form 214 was provided.  That form documents that the Veteran was awarded the Purple Heart.  This is sufficient evidence to establish that the Veteran engaged in combat with the enemy.  

The Veteran has consistently reported that he injured his back during service when he was thrown by the force of a mortar blast and landed on a rock.  The Board finds this sufficient evidence to establish the in-service element of the claim.  See 38 U.S.C.A. § 1154(b) (West 2002).  

An August 2012 VA examination report documents that the Veteran has degenerative disc disease of the lumbar spine.  This is sufficient evidence to establish the present disability element of the claim.

There is favorable and unfavorable evidence as to the nexus element.  The August 2012 examination report includes an unfavorable nexus opinion.  This is based on a "clinical assumption" that the injury to his back resolved during service and on a statement from a Dr. B. that he had treated the Veteran since 1978.  It is also based on a statement in January 1996 treatment records that the Veteran had a sudden onset of generalized stiffness in all his joints and a diagnosis of rheumatoid arthritis at that time.  The August 2012 examiner found it important that imaging results at that time showed normal sacroiliac joints and that this thus amounts to "raising the question of actual etiology of back symptoms treated in the 1970s."  The examiner opined that it was less likely than not that the Veteran's current back disability is related to service.  

In contrast to this are the Veteran's reports that he has had back pain for many years, dating back to service.  The statements of his spouse and T.H. tend to confirm this.  In June 2013, Dr. J.A. provided an opinion that the Veteran's current low back disability is likely due to the in-service injury.  In a statement received in November 2011, a private chiropractor, Dr. B., reported that he had treated the Veteran since 1978 and that the Veteran reported that he injured his back during service and has re-occurring distress in the same and similar area.  

It is also noted by the Board that the 1996 records from Dr. N.C. are not particularly probative of a finding that the Veteran did not have low back symptoms since service; rather those records are probative more along the lines that he had pain in all joints with sudden onset at that time.  

After weighing the favorable and unfavorable evidence as to the nexus element, the Board is left with reasonable doubt as to whether that element is met.  The evidence is thus in equipoise and, as required by statute and regulation, the Board must find that the nexus element is met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  As all three elements are met, service connection for a low back disability, diagnosed as degenerative disc disease of the lumbar spine, must be granted.  

ORDER

As new and material evidence has been submitted, the claim of entitlement to service connection for a low back disability is reopened.  

Service connection for a back disability, diagnosed as degenerative disc disease of the lumbar spine, is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


